The opinion of the court was delivered by-
Rogers, J.
Conceding that this is such an account as concerns the trade of merchandize, between merchant and merchant, their factors and servants, is it a mutual account so as to bring it within the exception of the statute? The principle which governs this case was ruled by Justice Dennison, in Coates v. Harris, Bull *348N. P. 149. Tile clause in the statute of limitations about merchants* accounts, extended only to cases where there were mutual accounts and reciprocal demands against .two persons. There were no-mutual and reciprocal demands between Sherard and Mitchell. The demand was altogether on one side; for Mitchell had no account whatever against Sherard. He had, it is true, paid him twenty dollars.on account, for which Sherard had given him credit, more than six years before the institution of this suit, but this' does not constitute a reciprocal demand within the meaning of the court in Coates, v. Harris, but is a payment in part of Mitchell’s account.
Judgment reversed, and a venire facias dé novo awarded.